DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claim 21 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Invention I is drawn to claims 1-2 and 4-20, which are drawn to an oximetry device.
Invention II is drawn to claim 21, which is drawn to a method for monitoring hypoxia of a plurality of users of a corresponding plurality of wearable oximetry devices.
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the process of Invention II does not require the details of the oximetry device as claimed in Invention I. The process of Invention II only requires that the method be performed by wearable oximetry devices, which could take the form of any number of wearable technology including oximetry adhesive patch devices or oximetry monitors incorporated into the clothing of users. These types of devices listed above are materially different products from the device as claimed in Invention I. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Interpretation

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is: “the position module” in claim 4 line 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 9, and 17-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the controller" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
The term "about" in claim 9 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “about” renders the limits of the claimed ranges of 93% to 100%, 80% to 92%, and less than 80% indefinite. For examination purposes, any range that is close to the claimed ranges is interpreted to teach on this limitation because they are “about” the claimed range.
a possible physiological impairment of the user of the given oximetry device” in lines 7-9. It is unclear what constitutes a “possible” physiological impairment of the user, or when the user would enter a state of “possible” physiological impairment. For examination purposes, this limitation is interpreted as the notification is of a physiological impairment to the user. 
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the determination of a possible physiological impairment of the user of the given oximetry device. It is essential to determine a possible physiological impairment of the user in order to perform the function “notify respective users of the subset of the oximetry devices of a possible physiological impairment of the user of the given oximetry device” as recited in lines 7-9. The claim does not require that the blood oxygen saturation of the user of the given oximetry device falling below a prescribed threshold indicates a possible physiological impairment of that user, therefore the claim is missing the essential element of determining a possible physiological impairment of the user. 
Regarding claim 18, the claim recites “an impaired physiological condition” in line 4. It is unclear whether this impaired physiological condition is the same as the “possible physiological impairment” as recited in claim 17 line 8 or if it is another different impaired physiological condition. For examination purposes, it is interpreted that any impaired physiological condition, not limited to the possible physiological impairment of claim 17, would teach on this limitation. 
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the the determination of an impaired physiological condition of the user. It is essential to determine an impaired physiological condition of the user in order to perform the function of transmitting the alert signal “with information identifying which user of the oximetry devices in the ad hoc network is experiencing an impaired physiological condition” as recited in the claim. The claim does not require that the blood oxygen saturation of the user of the given oximetry device falling below a prescribed threshold as recited in claim 17, from which claim 18 is dependent, indicates an impaired physiological condition of that user, therefore the claim is missing the essential element of determining an impaired physiological condition of the user.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 4-7, 12, 14, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiho (US 2017/0251962 – cited in prior office action).
Regarding claim 1, Shiho teaches on an oximetry device for monitoring blood oxygen saturation of a user (par. [0010-0011] – a device which can monitor blood oxygen saturation of a user embodies an oximetry device), the oximetry device comprising: 
a main body (Fig. 2 element 30); and 
a wrist strap (Fig. 2 element 10, par. [0075] – the band section 10 fixes the wearable device to the wrist of a user, therefore embodying a wrist strap) coupled with the main body (Fig. 2 shows strap element 10 connected and therefore coupled to main body element 30) and adapted to removably secure the main body on a wrist of the user during operation of the device (par. [0075-0077] – the strap 10 removably and adjustably secures the main body 30 to the wrist a user during use and operation of the device); and 
(Fig. 1 element 140 – output section; par. [0082] the output section comprises a communication section, which embodies an interface) in operative communication with the controller (par. [0072-0073] – the processing section includes a CPU, which embodies a controller; Fig. 1 shows the output section 140, which comprises the communications section, in communication with the processing section 130); 
wherein the main body includes an oximeter sensor (par. [0060] – a sensor that measures blood oxygen saturation embodies an oximeter sensor; Fig. 1 & 2 element 120 – Fig. 2 shows the oximeter sensor included on the main body 30) adapted to generate an output signal indicative of measured blood oxygen saturation (par. [0060] & [0071-0072] – the processing section receives blood oxygen saturation information from the sensor, therefore indicating the sensor generates an output signal to send to the processing section), a controller (par. [0072] – processing section includes a CPU) in operative communication with the oximeter sensor (par. [0072] – processing section receives signals from sensor and is therefore in operative communication; Fig. 1 shows the sensor 120 in communication with processing section 130) and configured to determine a percentage blood oxygen saturation of the user as a function of the output signal generated by the oximeter sensor (par. [0072], [0095-0097] – the processing section generates notification information based on, or as a function of (as described in par. [0095-0096]), the blood oxygen saturation information received from the sensor, where the notification information comprises a percentage blood oxygen saturation of the user as shown in Fig. 13 element A1), and a display (Fig. 3 element 50) for presenting visual information generated by the controller to the user (par. [0080]; Fig. 13 and 14 show examples of visual information presented by the display); 
wherein the oximetry device is a first oximetry device operable in a group protection mode (par. [0086-0087] – the oximetry device 100 communicates with other devices to send a notification to another device or a person in a different place in the situation that the person using device 100 is in danger, therefore embodying the first oximetry device 100 being operable in a group protection mode), and wherein the interface comprises a wireless interface (par. [0083] & [0085-0087] – the communications section of the output section 140 uses radio communication or the network NE shown in Fig. 5 to communicate with outside devices, where the network may include WAN, LAN, and radio communication, therefore the communications section has a wireless interface) configured to communicate with at least a second oximetry device (Fig. 4 element 300 and Fig. 5 element 400; par. [0083-0087] – the communication section of the output section 140 communicates with elements 300 or 400; elements 300 and 400 embody second oximetry devices because they generate notification information based on blood oxygen saturation of a user of first oximetry device 100, which indicates the devices 300 and 400 also monitor blood oxygen saturation), also configured in a group protection mode (par. [0083], [0087], [0166], & [0171] – both the second oximetry devices 300 and 400 and the first oximetry device 100 generate notification information of whether the user of the first oximetry device 100 is in danger with a low blood oxygen saturation, therefore the devices embody operating in a group protection mode because the multiple devices act as a group to generate notification information to protect the user of the first oximetry device), using a wireless communication protocol (Fig. 5 element NE, par. [0083] & [0085] – second oximetry devices 300 and 400 communicate with the first oximetry device using radio communication or a network NE, which includes wireless communication protocols WAN and LAN), a controller in the second oximetry device (par. [0083] & [0085] – devices such as the personal terminal device 300 and the information processing device 400, which includes a PC, have controllers; the second oximetry devices 300 and 400 generate notification information based on the information received from the first oximetry device 100, which indicates that the controllers within those devices 300 and 400 receive and process the information in order to generate a notification) being adapted to receive an alert signal from the first oximetry device (par. [0086-0087] – the second oximetry devices 300 and 400 receive notification information, which embodies an alert signal, transmitted from the first oximetry device 100) when the blood oxygen saturation of the user of the first oximetry device falls below a prescribed threshold level (par. [0087], [0117-0123], [0127-0129], [0132], [0143-0145], [0147] – the notification information, which is transmitted to the second oximetry devices 300 and 400, is generated based on when the user’s blood oxygen saturation falls below a threshold level, where the threshold level is predetermined, or prescribed, based on a number of factors related to the user of the first oximetry device and the user’s environment) and to present an alert indication to a user of the second oximetry device (par. [0083], [0087], & [0166]; Fig. 14 – the notification information is displayed to users of the second oximetry devices 300 and 400, which includes the user of the first oximetry device and outside users).  
Regarding claim 2, Shiho teaches the invention as set forth above in claim 1. Shiho further teaches wherein the interface is configured to at least one of transmit signals from the controller and receive signals to be presented to the controller for subsequent processing (par. [0080], [0082-0083], [0087] – the processing section 130 sends notification information to the output section 140 for the communications section, equivalent to an interface as established above, to transmit the signals of the notification information to outside devices 300 or 400 for subsequent processing, where the subsequent processing is the outside devices using the information received to generate a notification; which embodies the communications section being configured to transmit signals from the controller for subsequent processing) .  
Regarding claim 4, Shiho teaches the invention as set forth above in claim 1. Shiho further teaches, wherein the main body further comprises a position module (par. [0070] – information acquisition section) in operative communication with the controller (par. [0070]; Fig. 1 shows the information acquisition section 110 in operative communication with the processing section 130, established as equivalent to a controller); and configured to obtain location information relating to the oximetry device (par. [0060] & [0070] – information acquisition section acquires location information of the user of the oximetry device 100), the location information including at least one of terrestrial coordinates and altitude (par. [0061] & [0099-0100] – location information includes terrestrial coordinates, latitude and longitude, and altitude).  
The position module of claim 4 is interpreted under 35 USC 112(f) to be “a global positioning system (GPS), altimeter, or the like” according to par. [0036] of the instant application specification. Shiho teaches the information acquisition section includes a GPS (par. [0070]).
Regarding claim 5, Shiho teaches the invention as set forth above in claim 4. Shiho further teaches wherein the controller is configured to determine a state of hypoxia of the user (par. [0058], [0060], [0118], [0121-0122], [0128]; Fig. 8 – the processing section, equivalent to a controller, generates notification information based on measured blood oxygen saturation, where the notification includes an alert when the blood oxygen saturation becomes a dangerous value; the dangerous values of blood oxygen saturation are shown in Fig. 8; a state of hypoxia indicates a user’s blood oxygen saturation is below 92%, therefore the controller using the values of blood oxygen saturation shown in Fig. 8 to generate what state the user is in and what notification information to show embodies the controller being configured to determine a state of hypoxia of the user), as a function of at least one of the measured blood oxygen saturation of the user and the location information of the user (par. [0060] – the processing section generates notification information based on blood oxygen saturation information and environmental information, which includes location information of the user).  
Regarding claim 6, Shiho teaches the invention as set forth above in claim 1. Shiho further teaches wherein the controller is configured to present an alert indication to the user (Fig. 13 and 14, par. [0060] & [0078] – processing section sends generated notification information to output section to display the notification information to the user, which embodies the processing section being configured to present an alert indication to the user) when the blood oxygen saturation of the user falls (Fig. 13 & 14, par. [0117-0122], [0127-0128] – the processing section generates notification information based on where the user’s detected blood oxygen saturation falls between four predetermined, or prescribed, levels, and the prescribed threshold levels are based on a number of factors about the user and environment; Fig. 13 shows the device generating alert information of “Keep Quiet” (B43) when the user’s blood oxygen saturation is 73%, which is below a prescribed threshold level determined by the processing section).  
Regarding claim 7, Shiho teaches the invention as set forth above in claim 6. Shiho further teaches wherein the alert indication comprises at least one of a visual indication, an audible indication and a tactile indication (Fig. 13 shows visual indication of the alert in element B43, par. [0063]).  
Regarding claim 12, Shiho teaches the invention as set forth above in claim 1. Shiho further teaches wherein the main body further comprises memory (Fig. 1 element 150 – memory section, par. [0074]) in operative communication with the controller (Fig. 1 shows the memory section 150 in communication with the processing section 130, par. [0074]), the memory storing at least one of historical physiological information of the user, historical environmental information, and one or more user preferences affecting an operation of the device (par. [0091] & [0154] – memory section stores history information which includes blood oxygen saturation of the user and environmental information, which embodies historical physiological information of the user and historical environmental information).
Regarding claim 14, Shiho teaches the invention as set forth above in claim 4. Shiho further teaches wherein position module comprises at least one of a global positioning system (GPS) module and an altimeter (par. [0070] – the information acquisition section, established as equivalent to a position module, includes a GPS).  
Regarding claim 19, Shiho teaches the invention as set forth above in claim 1. Shiho further teaches wherein the wireless interface is configured for two- way communication with the second (par. [0083-0084] & [0098] – the radio communication of the communications section of the wearable device 100, previously established as equivalent to the wireless interface, communicates notification information and blood oxygen saturation information from the wearable device 100 to the second oximetry device 300, and also communicates GPS information from the second oximetry device 300 to the wearable device 100, which indicates the radio communication is configured for two-way communication between the wearable device 100 and the second oximetry device 300).  
Regarding claim 20, Shiho teaches the invention as set forth above in claim 1. Shiho further teaches wherein the display comprises a changeable backlighting color (par. [0063] & [0080] - Fig. 3 shows display element 50 having a screen; notification information includes changing the background color of the screen, which indicates the display has a changeable backlighting color), and wherein the controller is configured to adjust a color of the display backlighting as a function of a measured blood oxygen saturation of the user (par. [0060], [0063] & [0080] – the processing section generates notification information as a function of measured blood oxygen saturation of the user, where the notification information is displayed on display 50, and the notification information includes changing the background color of the screen, therefore the processing section adjusts and changes the background color of the display as a function of measured blood oxygen of the user).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shiho (US 2017/0251962) in view of Vule et al (US 2018/0368701 – cited in prior office action), hereinafter Vule.
Regarding claim 8, Shiho teaches the invention as set forth above in claim 1. Shiho does not teach wherein the controller is configured: to set the display backlighting to different colors when the measured blood oxygen saturation level of the user is within three different ranges.
However, Vule teaches, in the same field of endeavor, on a wearable oximetry device (Fig. 1 element 100, abstract & par. [0022] – the device measures blood oxygen saturation (SvO2) and therefore embodies an oximetry device) comprising: 
a controller (Fig. 8 element 805, par. [0031] & [0074] – processor for detecting, collecting, processing, and displaying one or more physiological parameters of a user) 
a display (par. [0033] & [0078] – display unit) 
wherein the controller is configured: to set the display backlighting (par. [0033], [0074], & [0078] – processor, equivalent to a controller, is configured to control and set the I/O unit, which comprises a display; the display is set to change backlighting colors based on measured physiological parameter falling within certain ranges, therefore the processor is configured to set the display backlighting) to a first color when the measured blood oxygen saturation level of the user is within a first range (par. [0027] & [0033] – when the device in configured to monitor blood oxygen saturation the display unit may illuminate light of a first color when the user’s blood oxygen saturation is within a first numerical range); to set the display backlighting to a second color when the measured blood oxygen saturation level of the user is within a second range (par. [0027] & [0033] – when the device in configured to monitor blood oxygen saturation the display unit may illuminate light of a second color when the user’s blood oxygen saturation is within a second numerical range); and to set the display backlighting to a third color when the measured blood oxygen saturation level of the user is within a third range (par. [0027] & [0033] – when the device in configured to monitor blood oxygen saturation the display unit may illuminate light of a third color when the user’s blood oxygen saturation is within a third numerical range).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oximetry device of Shiho to include the controller changing the display to different colors based on different blood oxygen saturation ranges as taught by Vule in order to create a device that allows the user to easily monitor physiological parameters, such as blood oxygen saturation, with a glance at the device as recognized by Vule (Vule par. [0033]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shiho (US 2017/0251962) in view of Vule et al (US 2018/0368701), hereinafter Vule as applied to claim 8 above, and further in view of Schilthuizen (US 2017/0172476 – cited in prior office action).
Regarding claim 9, Shiho in view of Vule teaches the invention as set forth above in claim 8. Shiho in view of Vule does not teach wherein the first color is green, the second color is orange and the third color is red. 
However, Schilthuizen teaches, in the same field of endeavor, on a wearable oximetry device (Fig. 1 element 1, abstract & par. [0009] – the device measures blood oxygen saturation, therefore embodying an oximetry device) comprising a display (par. [0061] – a display) that changes the display backlighting to three different colors when the blood oxygen saturation is within three different ranges (par. [0009], [0063-0066] – the display displays an indication of the user’s general fitness, which include blood oxygen saturation; when the user’s general fitness, which includes blood oxygen saturation, is determined to be good, or within a first range, the display is green or a representation of good fitness; when the user’s fitness is determined to be improving, or within a second range, the display is orange; and when the user’s fitness is determined to be poor, or within a third range, the display is red or a representation of poor fitness), wherein the first color is green (par. [0009], [0065-0066] – when the user’s general fitness, which includes blood oxygen saturation, is determined to be good, or within a first range, the display is green), the second color is orange (par. [0009], [0065] – when the user’s general fitness, which includes blood oxygen saturation, is determined to be improving, or within a second range, the display is orange) and the third color is red (par. [0009], [0065] – when the user’s general fitness, which includes blood oxygen saturation, is determined to be poor, or within a third range, the display is red or a representation of poor fitness).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oximetry device of Shiho in view of Vule with the display coloring as taught by Shilthuizen in order to create a device where the user can monitor their condition quickly as recognized by Shilthuizen (Shilthuizen par. [0063]).
Shiho in view of Vule does not explicitly teach wherein the first range is about 93 percent to 100 percent, the second range is about 80 percent to 92 percent, and the third range is less than 80 percent.  Shiho teaches the controller generates four different alerts on the display when the measured blood oxygen saturation falls within four different ranges (par. [0117-0123]). Shiho further teaches the first two ranges are between 92%-100% (par. [0119-0120], Fig. 8 rows “Optimum Pace” and “Slow Down”), the third range is between 90%-92% (par. [0121], Fig. 8 row “Take Rest”), and the fourth range is 90% or less (par. [0122], Fig. 8 row “Keep Quiet”). Shiho further teaches the values for these ranges is subject to large variability (par. [0125]) based on a number of factors including cardiopulmonary health (par. [0130]), actions of the user (par. [0132]), and environmental factors such as altitude (par. [0129]), atmospheric pressure (par. [0146]), or weather conditions (par. [0147]). Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ranges of Shiho from the first range being 92%-100%, the second range being 90%-92%, and the third range being less than 90% to the first range being 93%-100%, the second range being 80%-92%, and the third range being less than 80% as applicant appears to have placed no criticality on the claimed range (see par. [0023] of instant application specification indicating each range is “e.g. about” the claimed range values) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
 Therefore, when the oximetry device of Shiho in view of Vule is modified with the display backlighting coloring as taught by Shilthuizen and further modified with the range values as made obvious by Shiho, one of ordinary skill in the art would reach an oximetry device wherein the first color is green, the second color is orange and the third color is red, and wherein the first range is about 93 percent to 100 percent, the second range is about 80 percent to 92 percent, and the third range is less than 80 percent.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shiho (US 2017/0251962) in view of Vule et al (US 2018/0368701), hereinafter Vule, as applied to claim 8 above, and further in view of Hornick (US 2012/0238834 – cited in prior office action).
Regarding claim 10, Shiho in view of Vule teaches the invention as set forth above in claim 8. Shiho in view of Vule does not teach wherein the controller is configured to cause the device to vibrate intermittently when the measured blood oxygen saturation level of the user is within the second range, 
However, Hornick, in the same field of endeavor, teaches on an oximetry device (abstract, par. [0174], Fig. 1 and 3A element 200 – device measures blood oxygen saturation and therefore embodies an oximetry device) wherein the controller (Fig. 1 element 206, par. [0138] – processor is equivalent to a controller) is configured to cause the device (par. [0135] & [0138] – the system operation, which includes indicating an assessed condition based on measured blood oxygen saturation, is carried out by the processor, therefore indicating the processor causes the device to perform these functions) to vibrate (par. [0141], Fig. 1 element 218 – vibrator 218 is for providing vibration) intermittently when the measured blood oxygen saturation level of the user is within a second range (par. [0132], [0169-0171], Table 1 – the table shows the criticality level of the notification is associated with the measured blood oxygen saturation of the user (SpO2 %), ; the device vibrates according to the exacerbation or criticality of user’s status, which is shown to fall in 5 ranges, with repeated or intermittent notifications or vibrations according to the measured range, where the first range would include the “normal” status that would not require notification to the user and the second range would include the ranges with lower criticality such as mild or moderate; therefore this embodies the system vibrating intermittently based on a second range, the ranges including those with lower criticality such as mild or moderate), and to cause the device to vibrate continuously when the measured blood oxygen saturation level of the user is within a third range (par. [0132], [0169-0171], Table 1 – the table shows the criticality level of the notification is associated with the measured blood oxygen saturation of the user (SpO2 %), the device vibrates according to the exacerbation or criticality of user’s status, which is shown to fall in 5 ranges, with repeated or continuous notifications, including vibrations, according to the range; therefore this embodies the system vibrating continuously based on a third range, which would include the ranges with higher criticality such as severe or critical).  
(Hornick par. [0164]). 
Regarding claim 11, Shiho in view of Vule teaches the invention as set forth above in claim 8. Shiho in view of Vule does not teach wherein the controller is configured to cause the device to emit an intermittent audible alert when the measured blood oxygen saturation level of the user is within the second range, and to cause the device to emit a continuous audible alert when the measured blood oxygen saturation level of the user is within the third range.  
However, Hornick, in the same field of endeavor, teaches on an oximetry device (abstract, par. [0174], Fig. 1 and 3A element 200 – device measures blood oxygen saturation and therefore embodies an oximetry device) wherein the controller (Fig. 1 element 206, par. [0138] – processor is equivalent to a controller) is configured to cause the device (par. [0135] & [0138] – the system operation, which includes indicating an assessed condition based on measured blood oxygen saturation, is carried out by the processor, therefore indicating the processor causes the device to perform these functions) to emit an intermittent audible alert  (par. [0141], Fig. 1 element 214 – buzzer 214 is for providing sound indication) when the measured blood oxygen saturation level of the user is within the second range (par. [0132], [0169-0170], Table 1 – the table shows the criticality level of the notification is associated with the measured blood oxygen saturation of the user (SpO2 %); the device emits an audible sound according to the exacerbation or criticality of user’s status, which is shown to fall in 5 ranges, with repeated or intermittent audible notifications such as ‘beeps’ according to the measured range, where the first range would include the “normal” status that would not require notification to the user and the second range would include the ranges with lower criticality such as mild or moderate; therefore this embodies the system emitting intermittent audible alerts based on a second range, the ranges including those with lower criticality such as mild or moderate), and to cause the device to emit a continuous audible alert when the measured blood oxygen saturation level of the user is within the third range (par. [0132], [0169-0170], Table 1 – the table shows the criticality level of the notification is associated with the measured blood oxygen saturation of the user (SpO2 %), the device emits an audible alert according to the exacerbation or criticality of user’s status, which is shown to fall in 5 ranges, with repeated or continuous sound according to the range; therefore this embodies the system emitting a continuous audible alert based on a third range, which would include the ranges with higher criticality such as severe or critical).  
When the oximetry device with the three ranges of measured blood oxygen saturation of Shiho is combined with the audible sound notification frequency provided based on the level of criticality of the user’s measured blood oxygen saturation level as taught by Hornick, one of ordinary skill in the art would reach an oximetry device wherein the controller is configured to cause the device to emit an intermittent audible alert when the measured blood oxygen saturation level of the user is within the second range, and to cause the device to emit a continuous audible alert when the measured blood oxygen saturation level of the user is within the third range.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oximetry (Hornick par. [0164]). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shiho (US 2017/0251962) in view of McKee et al (“Pulse Oximeter Display System: Project Proposal Feasibility Report” – cited in prior office action), hereinafter McKee.
Regarding claim 13, Shiho teaches the invention as set forth above in claim 1. Shiho does not teach wherein the main body further comprises signal conditioning circuitry configured to at least one of amplify a voltage level of an output signal generated by the oximeter sensor and to remove noise components present in the output signal generated by the oximeter sensor.  
However, McKee, in the same field of endeavor, teaches on an oximetry device (Pg. 7 par. 2.1, Pg. 10-11 par. 4.1.1 – the device measures hypoxia by measuring the blood oxygen saturation levels of the user, therefore embodying an oximetry device) comprising an oximeter sensor (Pg 10-11 par. 4.1.1, Fig. 1 element “Probe” – the light sources of the probe measure blood oxygen saturation of the user and therefore embody an oximeter sensor), wherein the device further comprises signal conditioning circuitry (Fig. 1 elements “Amplifier”, “Filter”, and “Analog to Digital Converter”; Pg. 11 par. 4.1.2 – the amplifier, filter, and analog to digital converter modify and convert the signal received from the probe and therefore embody signal conditioning circuitry) configured to at least one of amplify a voltage level of an output signal generated by the oximeter sensor (Pg 10-11 par. 4.1.1 – “the sensor is connected to the amplifier”, Pg. 11 par. 4.1.2 – amplifier and filter receive signal from sensor, and the amplifier modifies the signal received through a “voltage amplification” stage, therefore embodying the signal conditioning circuitry, specifically the amplifier, being configured to amplify a voltage level of an output signal generated by the oximeter sensor)  and to remove noise components present in the output signal generated by the oximeter sensor (Pg 10-11 par. 4.1.1 – “the sensor is connected to the amplifier”, Fig. 1 shows the signal from the amplifier being sent to the filter, Pg. 11 par. 4.1.2 – the amplifier and filter receive signal from sensor, and the filter modifies the signal received by eliminating “unwanted noise”, therefore embodying the signal conditioning circuitry, specifically the filter, being configured to remove noise components present in the output signal generated by the oximeter sensor).  
When the circuitry within the main body of the oximetry device of Shiho is modified to include the signal conditioning circuitry as taught by McKee, one of ordinary skill in the art would reach an oximetry device wherein the main body further comprises signal conditioning circuitry configured to at least one of amplify a voltage level of an output signal generated by the oximeter sensor and to remove noise components present in the output signal generated by the oximeter sensor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuitry of the main body of the oximetry device of Shiho with the signal conditioning circuitry as taught by McKee in order to create a device with appropriate signal processing to maintain high accuracy in determining whether the user is suffering from hypoxia that is ergonomic, can be comfortably worn for hours at a time, and does not interfere with the user’s range of motion or use of hands as recognized by McKee (McKee Pg 7 par. 2.1 & Pg. 21 par. 6.1).  

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shiho (US 2017/0251962) in view of Lange (US 2018/0132794).
	Regarding claim 15, Shiho teaches the invention as set forth above in claim 1. Shiho does not teach wherein the controller in the first oximetry device, when operating in the group protection mode, is configured to receive an alert signal from the second oximetry device when a measured blood oxygen 
Shiho further teaches wherein the user of the first oximetry device (par. [0011], [0060], Fig. 3 element 100 – wearable device 100 embodies a first oximetry device, as established above in claim 1) when operating in the group protection mode (par. [0086-0087] – the first oximetry device 100 communicates with other devices to send a notification to another device or a person in a different place in the situation that the person using device 100 is in danger, therefore embodying the first oximetry device 100 being operable in a group protection mode), is configured to receive an alert signal from the second oximetry device (par. [0083-0084], [0166] – portable terminal device 300 embodies a second oximetry device because it receives sensor information of the user from the wearable device 100 to monitor the user’s blood oxygen saturation; the user of the first oximetry device 100 receives the generated notification information from second oximetry device 300, therefore the user of the first oximetry device receives the alert signal from the second oximetry device) when a measured blood oxygen saturation of the user of the second oximetry device falls below a prescribed threshold level (par. [0083-0085] – the user of the first oximetry device 100 is the same as the user of the second oximetry device 300, because the outside device 400 is specified as being used by an outside party such as family member, indicating the second oximetry device 300 is used by the user of the first oximetry device; par. [0117-0123], [0127-0129], [0132], [0143-0145], [0147] – the notification information, which is transmitted to the second oximetry devices 300, is generated based on when the user of the first oximetry device, who is also the user of the second oximetry device blood oxygen saturation falls below a threshold level, where the threshold level is predetermined, or prescribed, based on a number of factors related to the user of the first oximetry device and the user’s environment; therefore, the user of the first oximetry device receives an alert signal from the second oximetry device when a measured blood oxygen saturation of the user of the second oximetry device falls below a prescribed level).  
Shiho does not teach wherein the controller in the first oximetry device, when operating in the group protection mode, is configured to receive an alert signal from the second oximetry device when a measured blood oxygen saturation of the user of the second oximetry device falls below a prescribed threshold level and to present an alert indication to the user of the first oximetry device.  	However, Lange, in the same field of endeavor, teaches on a first oximetry device (Fig. 1 element 110 – wearable device; abstract, par. [0030] – the wearable device includes sensors to measure blood oxygen saturation and therefore embodies a first oximetry device) comprising a controller (par. [0039-0040], Fig. 2 element 220 – processor is equivalent to a controller). Lange further teaches wherein the controller in the first oximetry device, when operating in the group protection mode (par. [0034-0036] & [0038], Fig. 1 – the wearable device 110 is communicatively coupled to mobile device 140, computing cloud 150, and computing device 160 to act as a group to monitor the severity of the user’s 130 condition and provide feedback to the user based on the measured condition, therefore the devices embody operating in a group protection mode, wherein they are protecting the user 130), is configured to receive an alert signal (Fig. 2 element 250, Fig. 5 element 530, par. [0042], [0076], [0078] – the alarm unit 250, one of the output devices 530, provides alerts to the user via visuals, vibrations, sounds, or a combination thereof) from the second oximetry device (par. [0030] & [0038] – the mobile device 140 receives and analyzes sensor data, which includes blood oxygen saturation, from the wearable device 110 to provide feedback on the user’s condition via graphics, therefore embodying a second oximetry device; par. [0040], [0074-0078] & Fig. 5 – the data processing module 520, which may be stored and executed on the mobile device 140, is configured to measure and analyze sensor data, which includes blood oxygen saturation, so send an alert to the user via the alarm unit 250, and the alert signal must be received by the processor of the wearable device to process the information and send it to the alarm unit, therefore embodying the controller of the first oximetry device being configured to receive an alert signal from the second oximetry device)  when a measured blood oxygen saturation of the user of the second oximetry device is measured (par. [0038] – the user of the wearable device 110 also uses mobile device 140 to receive alerts, therefore the user of the first oximetry device is also the user of the second oximetry device; par. [0074-0078] – the data processing module, which is the mobile device or second oximetry device, sends the alert to the first oximetry device when other parameters, including blood oxygen saturation of the user, are measured, therefore indicating the alert signal is sent to the first oximetry device when a measured blood oxygen saturation of the user of the second oximetry device, who is the same as the user of the first oximetry device, is measured) and to present an alert indication to the user of the first oximetry device (par. [0042] & [0078] – the alarm unit 250 presents the alert signal received from the second oximetry device to the user of the wearable device).  
When the oximetry device which provides an alert signal from the second oximetry device when a measured blood oxygen saturation of the user of the second oximetry device falls below a prescribed threshold level of Shiho is modified to include the controller of the first oximetry device receives the alert from the second oximetry as taught by Lange, one of ordinary skill in the art would reach an oximetry device wherein the controller in the first oximetry device, when operating in the group protection mode, is configured to receive an alert signal from the second oximetry device when a measured blood oxygen saturation of the user of the second oximetry device falls below a prescribed threshold level and to present an alert indication to the user of the first oximetry device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oximetry device which provides an alert signal from the second oximetry device when a measured blood oxygen saturation of the user of the second oximetry device falls below a prescribed threshold level of Shiho to include the controller of the first oximetry device receives the alert from the (Lange par. [0038]).
Regarding claim 16, Shiho teaches the invention as set forth above in claim 1. Shiho further teaches wherein the first oximetry device is configured for two- way wireless communication with a second oximetry device (par. [0083-0084] & [0098] – the radio communication of the communications section of the first oximetry device 100 wirelessly communicates notification information and blood oxygen saturation information from the first oximetry device 100 to the second oximetry device 300, and also communicates GPS information from the second oximetry device 300 to the first oximetry device 100, which indicates the radio communication is configured for two-way communication between the wearable device 100 and the second oximetry device 300) to form an ad hoc network (par. [0083-0084] & [0098] the first oximetry device and second oximetry device are connected and can communicate, and therefore form an ad hoc network), such that when a given one of the oximetry devices in the ad hoc network generates an alert signal indicative of the blood oxygen saturation of a user of the given one of the oximetry devices falling below the prescribed threshold level (par. [0117-0123], [0127-0129], [0132], [0143-0145], [0147] – the first oximetry device, which is a given one of the oximetry devices in the ad hoc network, generates the notification information based on when the user of the first oximetry device’s blood oxygen saturation falls below a threshold level, where the threshold level is predetermined, or prescribed, based on a number of factors related to the user of the first oximetry device and the user’s environment), each of at least a subset of the oximetry devices in the ad hoc network presents an alert indication to respective users of the subset of the oximetry devices (par. [0083-0085] & [0166] – the user of the first oximetry device 100 is the same as the user of the second oximetry device 300 for the reasoning established above in claim 15; both the first oximetry device 100 and the second oximetry device 300, which form at least a subset of the oximetry devices in the ad hoc network, present an alert indication to respective users of the subset of the oximetry devices, where the respective users are the same user using both the first and second oximetry devices).  
Shiho does not teach wherein the first oximetry device is configured for two-way wireless communication with a plurality of other oximetry devices to form an ad hoc network, such that when a given one of the oximetry devices in the ad hoc network generates an alert signal indicative of the blood oxygen saturation of a user of the given one of the oximetry devices falling below the prescribed threshold level, each of at least a subset of the oximetry devices in the ad hoc network presents an alert indication to respective users of the subset of the oximetry devices.  
However, Lange, in the same field of endeavor, teaches on a first oximetry device (Fig. 1 element 110 – wearable device; abstract, par. [0030] – the wearable device includes sensors to measure blood oxygen saturation and therefore embodies a first oximetry device) wherein the first oximetry device is configured for two-way wireless communication with a plurality of other oximetry devices (par. [0034-0036], [0039], [0074-0078] – the first oximetry device 110 is connected to the mobile device 140 and computing device 160 through communication networks such as the Internet, WAN, LAN, or a cellular network; the mobile device 140 and computing device 160 embody oximetry devices because they monitor the user of the first oximetry device’s blood oxygen saturation and generate alerts based on the sensor data received; the sensor data of the first oximetry device 110 from the mobile device 140 for further processing and also to the computing device, where the computing device may send alert information back to the mobile device so the computing device and mobile device are in two-way communication; when the mobile device stores the data processing module 520 to analyze the sensor data, the mobile device would be in two-way communication with the first oximetry device alarm unit 250, therefore connecting both the mobile device and computing device to the first oximetry device in two-way communication, which is indicated as wireless through the forms of communication networks listed above) to form an ad hoc network (par. [0034-0036], [0039], [0074-0078] – the first oximetry device 110, mobile device 140, and the computing device 160 are connected and communicate with each other, therefore forming an ad hoc network). 
When the configuration of the first oximetry device of Shiho is modified to be in two-way wireless communication with a plurality of the oximetry devices as taught by Lange, one of ordinary skill in the art would reach an oximetry device wherein the first oximetry device is configured for two-way wireless communication with a plurality of other oximetry devices to form an ad hoc network, such that when a given one of the oximetry devices in the ad hoc network generates an alert signal indicative of the blood oxygen saturation of a user of the given one of the oximetry devices falling below the prescribed threshold level, each of at least a subset of the oximetry devices in the ad hoc network presents an alert indication to respective users of the subset of the oximetry devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration of the first oximetry device of Shiho with the two-way wireless communication with a plurality of the oximetry devices as taught by Lange in order to create a device that could alert an outside user such as a relative of the user’s condition as recognized by Lange (Lange par. [0037]).
Regarding claim 17, Shiho teaches the invention as set forth above in claim 1. Shiho further teaches wherein the first oximetry device is configured for two- way wireless communication with a second oximetry device (par. [0083-0084] & [0098] – the radio communication of the communications section of the first oximetry device 100 wirelessly communicates notification information and blood oxygen saturation information from the first oximetry device 100 to the second oximetry device 300, and also communicates GPS information from the second oximetry device 300 to the first oximetry device 100, which indicates the radio communication is configured for two-way communication between the wearable device 100 and the second oximetry device 300) to form an ad hoc network (par. [0083-0084] & [0098] the first oximetry device and second oximetry device are connected and can communicate, and therefore form an ad hoc network), such that each of the first oximetry device and the second oximetry device is configured to concurrently monitor at least a subset of the oximetry devices in the ad hoc network (par. [0080], [0083-0084] – the first and second oximetry devices concurrently monitor the first oximetry device, which is at least a subset of the oximetry devices in the ad hoc network; the second oximetry device monitors the first oximetry device by receiving blood oxygen saturation and environmental information of the user and generating notification based on that information), and wherein when the blood oxygen saturation of a user of a given one of the oximetry devices in the ad hoc network falls below the prescribed threshold level, the given oximetry device transmits an alert signal to the subset of the oximetry devices in the ad hoc network (par. [0117-0123], [0127-0129], [0132], [0143-0145], [0147] – the first oximetry device, which is a given one of the oximetry devices in the ad hoc network, generates the notification information based on when the user of the first oximetry device’s blood oxygen saturation falls below a threshold level, where the threshold level is predetermined, or prescribed, based on a number of factors related to the user of the first oximetry device and the user’s environment; par. [0080] & [0082-0083] – when the first oximetry generates notification information, that notification information is transmitted to both the output section of the first oximetry device and the second oximetry device 300) to thereby notify respective users of the subset of the oximetry devices (par. [0083-0085] & [0166] – the user of the first oximetry device 100 is the same as the user of the second oximetry device 300 for the reasoning established above in claim 15; both the first oximetry device 100 and the second oximetry device 300 present an alert indication to, or thereby notify, respective users of the subset of the oximetry devices, where the respective users are the same user using both the first and second oximetry devices) of a possible physiological impairment of the user of the given oximetry device (par. [0058] & [0117-0122] – the notification information generated contains information of possible physiological impairment of the user of the first oximetry device, which is the given oximetry device, in that giving advice of “slow down”, “take rest”, or “keep quiet” indicate the user’s blood oxygen saturation is a dangerous value and could cause physiological impairment of the user of the first oximetry device).  
Shiho does not teach wherein the first oximetry device is configured for two- way wireless communication with a plurality of other oximetry devices to form an ad hoc network, such that each of the first oximetry device and the plurality of other oximetry devices is configured to concurrently monitor at least a subset of the oximetry devices in the ad hoc network, and wherein when the blood oxygen saturation of a user of a given one of the oximetry devices in the ad hoc network falls below the prescribed threshold level, the given oximetry device transmits an alert signal to the subset of the oximetry devices in the ad hoc network to thereby notify respective users of the subset of the oximetry devices of a possible physiological impairment of the user of the given oximetry device.  
However, Lange, in the same field of endeavor, teaches on a first oximetry device (Fig. 1 element 110 – wearable device; abstract, par. [0030] – the wearable device includes sensors to measure blood oxygen saturation and therefore embodies a first oximetry device) wherein the first oximetry device is configured for two-way wireless communication with a plurality of other oximetry devices (par. [0034-0036], [0039], [0074-0078] – the first oximetry device 110 is connected to the mobile device 140 and computing device 160 through communication networks such as the Internet, WAN, LAN, or a cellular network; the mobile device 140 and computing device 160 embody oximetry devices because they monitor the user of the first oximetry device’s blood oxygen saturation and generate alerts based on the sensor data received; the sensor data of the first oximetry device 110 from the mobile device 140 for further processing and also to the computing device, where the computing device may send alert information back to the mobile device so the computing device and mobile device are in two-way communication; when the mobile device stores the data processing module 520 to analyze the sensor data, the mobile device would be in two-way communication with the first oximetry device alarm unit 250, therefore connecting both the mobile device and computing device to the first oximetry device in two-way communication, which is indicated as wireless through the forms of communication networks listed above) to form an ad hoc network (par. [0034-0036], [0039], [0074-0078] – the first oximetry device 110, mobile device 140, and the computing device 160 are connected and communicate with each other, therefore forming an ad hoc network), such that each of the first oximetry device and the plurality of other oximetry devices is configured to concurrently monitor at least a subset of the oximetry devices in the ad hoc network (par. [0034-0036] – the first oximetry device 110, the mobile device 140, and the computing device 160 concurrently monitor and analyze the sensor data communicated from the first oximetry device 110 to monitor the first oximetry device 110, which indicates they are configured to concurrently monitor at least a subset of the oximetry devices in the ad hoc network, where the subset consists of the first oximetry device 110). 
When the configuration of the first oximetry device of Shiho is modified to be in two-way wireless communication with a plurality of the oximetry devices as taught by Lange, one of ordinary skill in the art would reach an oximetry device wherein the first oximetry device is configured for two- way wireless communication with a plurality of other oximetry devices to form an ad hoc network, such that each of the first oximetry device and the plurality of other oximetry devices is configured to concurrently monitor at least a subset of the oximetry devices in the ad hoc network, and wherein when the blood oxygen saturation of a user of a given one of the oximetry devices in the ad hoc network falls below the prescribed threshold level, the given oximetry device transmits an alert signal to the subset of the oximetry devices in the ad hoc network to thereby notify respective users of the subset of the oximetry devices of a possible physiological impairment of the user of the given oximetry device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration of the first oximetry device of Shiho with the two-way wireless communication with a plurality of the oximetry devices as taught by Lange in order to create a device (Lange par. [0036-0037]).
Regarding claim 18, Shiho in view of Lange teaches the invention as set forth above in claim 17. Shiho further teaches wherein the alert signal transmitted by the given oximetry device is presented on respective displays of the subset of the oximetry devices in the ad hoc network (par. [0082-0084] & [0166] – the notification information transmitted from the first oximetry device, which is the given oximetry device as established in claim 17, is presented on both the displays of the first and second oximetry devices, which is the subset of the oximetry devices in the ad hoc network) along with information identifying which user of the oximetry devices in the ad hoc network is experiencing an impaired physiological condition (par. [0083] & [0167-0168], Fig. 13 element A2 & A43 and Fig. 14 element B2 & A43 – the displays of both the first and second oximetry devices indicate both how impaired the user is and the environmental information of user including atmospheric pressure, which would both be specific information to identify which user of the oximetry devices in the ad hoc network is experiencing an impaired physiological condition).  

Response to Arguments
Applicant's arguments filed 14 January 2021 have been fully considered but they are not persuasive.
Regarding the interpretation of the “position module” of claim 4 line 2 under 35 U.S.C. 112(f) being improper, applicant’s arguments are not persuasive. Applicant argues that the term “module” has a well-established meaning in the context of electronic devices, and that the recitation of the structural modifier “position” conveys sufficient structure, specifically circuitry, to perform the recited function of “to obtain location information…and to present such location information to the controller 110 for 
Applicant’s arguments with respect to claim 3 have been considered but are moot because applicant has cancelled claim 3. 
With respect to the 35 U.S.C. 112(b) rejection of claim 9 on the basis the term “about” renders the claim indefinite, applicant’s arguments are not persuasive. Specifically, applicant argues claim 9 recites “language suitable to convey an understanding that the three ranges are non-overlapping relative to one another”. Claim 9 and the paragraphs [0032-0033] and [0051] of the specification that the applicant argues supports this argument do not contain any support that the three ranges do not overlap each other. Additionally, the specification provides no standard for measuring the intended degree of the term “about”. With the recitation of “about” in the claim, the ranges very well could overlap each other in that “about 93% to 100%” could include 92.5%, which could also be included in the second range of “about 80% to 92%”. Without an explicit definition of the term of degree “about”, the standards for the upper and lower limits of the recited ranges are unclear and therefore indefinite. Therefore, the 35 U.S.C. 112(b) rejection of claim 9 is not withdrawn. 
With respect to the 35 U.S.C. 102(a)(1) rejection on the basis of Shiho, applicant’s arguments that Shiho does not teach each and every limitation is not persuasive. Specifically, applicant argues the following limitations of claim 1 as amended are not taught by Shiho: 

It is noted these limitations were recited in claim 3 as originally filed, and were rejected in the non-final office action as being anticipated by Shiho. Applicant argues that Shiho’s teaching on a portable terminal device (Fig. 4 element 300) and an information processing device (Fig. 5 element 400), which monitor blood oxygen saturation levels of a user by generating alert notification information based on the blood oxygen saturation signals obtained from a wearable oximeter (par. [0083-0087]) does not teach on the second oximetry device limitation as recited above. Specifically, applicant argues that the portable terminal device and information processing device as taught by Shiho do not embody a “second oximetry device” because they do not perform the measurement via an internal oximeter sensor of the first oximetry device user’s blood oxygen saturation levels, they only receive the signals of the blood oxygen saturation measurement. However, claim 1 as currently recited does not require these features of the second oximetry device, as there is no recitation of an internal oximeter sensor within the second oximetry device. Additionally, claim 1 recites the first and second oximetry devices operate “in a group protection mode,” but does not define what this mode constitutes in the claim so this also does not limit the second oximetry device to having a certain configuration or structure. Therefore, any device that is in wireless communication with a first oximetry device and performs the functions as currently recited in the claim teaches on the second oximetry device as currently recited, not limited to 
With respect to the patentability of claims 2, 4-7, and 12 based on their dependency from claim 1, applicant’s arguments are not persuasive. The claims as currently recited are not patentable over the prior art of record for the reasoning established above with reference to Shiho.
With respect to the 35 U.S.C. 103 rejection of claim 8 on the basis of Shiho in view of Vule, Shiho has been established to teach the invention as set forth in claim 1 above, and a prima facie case of obviousness has been established with regard to claim 8. With no additional argument against Vule as a basis of rejection, the combination of Shiho in view of Vule teaches all limitations of claim 8. 
With respect to the 35 U.S.C. 103 rejection of claim 9 on the basis of Shiho in view of Vule in further view of Shilthuizen, Shiho in view of Vule has been established to teach the invention as set forth in claim 8 above, and a prima facie case of obviousness has been established with regard to claim 9. With no additional argument against Shilthuizen as a basis of rejection, the combination of Shiho in view of Vule in further view of Shilthuizen teaches all limitations of claim 9. 
With respect to the 35 U.S.C. 103 rejection of claims 10 and 11 on the basis of Shiho in view of Vule in further view of Hornick, Shiho in view of Vule has been established to teach the invention as set forth in claim 8 above, and a prima facie case of obviousness has been established with regard to claims 10 and 11. With no additional argument against Hornick as a basis of rejection, the combination of Shiho in view of Vule in further view of Hornick teaches all limitations of claims 10-11. 
With respect to the 35 U.S.C. 103 rejection of claim 13 on the basis of Shiho in view of McKee, Shiho has been established to teach the invention as set forth in claim 1 above, and a prima facie case of obviousness has been established with regard to claim 13. With no additional argument against McKee as a basis of rejection, the combination of Shiho in view of McKee teaches all limitations of claim 13. 

With respect to new claims 15-18, the claims are addressed above and rejected under 35 U.S.C. 103 over Shiho in view of Lange (US 2018/0132794).
With respect to new claim 21, the new claim has been established as independent and distinct from the original claimed invention as established above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY MARIE EVANS whose telephone number is (571)272-3610.  The examiner can normally be reached on M-F 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.M.E./Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791